Citation Nr: 0112649	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  91-46 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for right Achilles tendinitis.  

2.  Entitlement to an increased (compensable) disability 
evaluation for left Achilles tendinitis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
small vessel arterial disease of the lower extremities.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active duty for training from November 1985 
to May 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating action which, among other 
things, denied increased evaluations for the veteran's 
Achilles tendinitis, and service connection for small vessel 
arterial disease of the lower extremities.  The latter claim 
had been previously denied by the Board in a July 1990 
decision.  The veteran appealed these decisions, and in due 
course, the case was transferred to the Board in Washington, 
DC.  In July 1992, the Board remanded the matter to the 
regional office (RO) for additional development.  

After undertaking the requested development, the RO continued 
to deny the veteran's claims, and the matter was returned to 
the Board.  In a December 1993 decision, the Board denied the 
veteran's appeal.  The veteran appealed that decision to the 
Court of Veterans Appeals (since March 1999, the Court of 
Appeals for Veterans Claims) and in July 1995, this Court 
issued a memorandum decision, which vacated the Board's 
decision as it applied to these claims, and instructed that 
additional development be undertaken.  The Board remanded the 
case to the RO in December 1995, to have the necessary 
development accomplished, after which the matter was 
subsequently returned to the Board.  

In a July 1998 decision, the Board again denied the claims on 
appeal, which the veteran again appealed to the Court.  While 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by her attorney, filed a joint 
motion in April 2000 asking the Court to vacate the Board's 
July 1998 decision.  The Court granted the parties' motion in 
a September 2000 order, and the case was returned to the 
Board for compliance with the directives that were stipulated 
in the joint motion.  The September 2000 order, by its terms, 
constitutes the mandate of the Court.


REMAND

In the joint motion and order referred to above, the primary 
reason for vacating the Board's 1998 decision was that the 
Board had analyzed the veteran's claim concerning small 
vessel arterial disease under the law as described in Evans 
v. Brown, 9 Vet.App. 273 (1996), which while valid at the 
time of the Board's decision, had subsequently been 
invalidated, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Since this change in the law occurred during the 
pendency of the veteran's appeal, and the change is 
considered to provide a more flexible standard of review, the 
veteran is entitled to have this more favorable version 
applied to her case.  See Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  Accordingly, on remand, the Board has been directed 
to apply the holding in Hodge to the veteran's claim and to 
undertake an analysis as to whether the evidence submitted by 
her in her attempt to reopen her claim, bears directly and 
substantially upon the specific matter under consideration, 
and whether it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

Another basis for concluding that it was necessary to return 
this case to the Board, was that the 1996 examination 
conducted by a vascular specialist was not adequate for 
rating purposes.  (That examination had been originally 
conducted to attempt to clarify the etiology of the veteran's 
lower extremity vascular disorder.)  The reasons cited for 
the conclusion that the examination was inadequate were that 
the examiner had not reviewed the entire claims file, and 
that the comments made by him in his report suggested that he 
may not have been entirely objective when examining the 
veteran.  Accordingly, the joint motion and order directs 
that the veteran be scheduled to undergo another examination 
by a different vascular specialist who should address whether 
there is any relationship between the veteran's vascular 
disorder and her Achilles tendinitis, and whether her 
vascular disorder could have been misdiagnosed as Achilles 
tendinitis.  

With respect to the evaluation of the veteran's service 
connected right and left Achilles tendinitis, the joint 
motion and order do not set forth explicit reasons for 
vacating the Boards 1998 decision in that regard.  
Nevertheless, the Board decision concerning these matters was 
vacated, so that in order to ensure that the veteran's 
disability picture in this regard is accurately reflected in 
the record, it will be necessary to obtain any current 
treatment records concerning these impairments, and to have 
the veteran undergo a current examination for VA purposes.   

Finally, the Board notes that subsequent to the issuance of 
the Court's order in September 2000, there was another 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to her.  Because of this change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons as well, a remand is 
required.

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should contact the veteran in writing 
and ask her to identify the places at which she has 
received treatment since 1997 for Achilles 
tendinitis and/or for any vascular impairment in 
her lower extremities.  After obtaining any 
necessary authorization, the RO should then attempt 
to obtain and associate with the claims file 
records of the treatment the veteran identifies. 

2.  Next, the veteran should be scheduled for an 
examination by a vascular specialist and by an 
individual knowledgeable about Achilles tendinitis.  
The purposes of these examinations are to evaluate 
the severity of, and resulting industrial 
impairment caused by, the veteran's service 
connected Achilles tendinitis and to ascertain the 
etiology of any current vascular impairment 
effecting the veteran's lower extremities.  The 
claims file should be provided to the examiners 
prior to examination in order for them to be 
familiar with the veteran's pertinent medical 
history, including the veteran's previous VA 
examination reports and those reports from private 
physicians.  A notation that this review of the 
claims file was accomplished should be made a part 
of any report furnished.  Any indicated special 
tests or studies should be performed, and any 
additional consultations deemed necessary also 
should be obtained.  The examiners' reports should 
fully set forth all current complaints, pertinent 
clinical findings, and diagnoses, and any opinions 
provided should be supported by a complete 
rationale, with citation to appropriate records.   

In particular, the physician who conducts the 
vascular examination should be an individual who 
has not previously examined the veteran, as 
required by the Court's instructions.  That person 
should, upon completion of the examination and all 
appropriate testing and review of the record, offer 
an opinion as to whether any relationship exists 
between the veteran' Achilles tendinitis and any 
small vessel arterial disease/vascular disorder as 
may be present in the lower extremities.  A 
description of the nature of any such relationship 
as may exist should be included in this opinion, 
and specifically, whether it is "likely," 
"unlikely," or "at least as likely as not," that 
(1) the veteran's Achilles tendinitis resulted in 
the onset of a lower extremity vascular disorder or 
(2) that the Achilles tendinitis has made worse a 
lower extremity vascular disorder.  In addition, 
this physician should provide an opinion as to 
whether or not the veteran's primary disorder in 
service was a vascular disorder that was 
misdiagnosed as Achilles tendinitis.  

The physician who conducts the examination of 
the veteran's Achilles tendonitis should comment on 
the extent of any functional loss present with 
respect to the left and right ankles due to 
weakened movement, excess fatigability, 
incoordination or pain on use as may be caused by 
this disability.  Furthermore, the examiner should 
state whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
her visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, and specific 
findings should be made regarding range of motion 
of the ankles, to include the extent to which that 
motion deviates from normal.  The level of pain on 
motion should also be described.

3.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

5.  The RO should review the evidence of record, 
and enter its determination regarding the veteran's 
attempt to reopen her claim for service connection 
for small vessel arterial disease of the lower 
extremities, and whether increased ratings are 
warranted for her left and right Achilles 
tendinitis.  In considering whether the veteran's 
service connection claim should be reopened, the RO 
should apply the criteria as set out in 38 C.F.R. 
§ 3.156(a), in accordance with the guidance of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  If 
any decision remains adverse to the veteran, she 
and her representative should be provided a 
supplemental statement of the case which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues as may be then 
remaining on appeal.  After a reasonable period of 
time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


